Citation Nr: 0835965	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for constipation and 
diarrhea, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for depression, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for blurred vision, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for swelling of the 
neck, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

5.  Entitlement to service connection for swelling of the 
back, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

6.  Entitlement to service connection for chest pains, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

7.  Entitlement to service connection for breathing problems, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

8.  Entitlement to service connection for pain in the legs, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

9.  Entitlement to service connection for problems sleeping, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

10.  Entitlement to service connection for pain in the 
ankles, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

11.  Entitlement to service connection for cold and hot 
flashes, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

12.  Entitlement to service connection for nausea and 
vomiting, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 1996 and July 2003 rating decisions 
by a Department of Veterans Affairs (VA) Regional Office 
(RO). 

This case was previously before the Board in March 2007 when 
it was remanded for further development.

The issues of entitlement to service connection for 
depression, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317; entitlement to service connection 
for blurred vision, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317; entitlement to service 
connection for swelling of the neck, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317; 
entitlement to service connection for swelling of the back, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317; entitlement to service connection for chest pains, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317; entitlement to service connection for breathing 
problems, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317; entitlement to service connection for pain 
in the legs, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317; entitlement to service connection 
for problems sleeping, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317; entitlement to service 
connection for pain in the ankles, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317; entitlement to 
service connection for cold and hot flashes, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317; and 
entitlement to service connection for nausea and vomiting, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.31, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War period and has been diagnosed as having irritable bowel 
syndrome.

2.  The medical evidence shows that the veteran's irritable 
bowel syndrome is compensably disabling.  


CONCLUSION OF LAW

Irritable bowel syndrome is presumed to have been incurred 
during his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
irritable bowel syndrome (claimed as constipation and 
diarrhea), which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is required.  

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  The law also provides that disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 252 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi 
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran claims that his symptoms began in 1991 or 1992 
shortly after discharge from service.  He believes his 
symptoms are is a medically unexplained chronic multi symptom 
illness that resulted from his service in the Persian Gulf.  
Initially, service records confirm that the veteran served in 
the Southwest Asia Theater of operations as demonstrated by 
the veteran's receipt of the Southwest Asia Service Medal and 
Kuwait Liberation Medal.  38 C.F.R. § 3.317(d).  

Service medical records showed no symptoms, diagnoses, or 
treatment for any chronic gastrointestinal disorders.  
However, the veteran was treated once in December 1989, prior 
to his Southwest Asian service, for nausea, vomiting and 
diarrhea associated with a viral process.  There was no 
diagnosis of irritable bowel syndrome during his military 
service, to include his period of service in the Persian 
Gulf.  

Post-service treatment records reveal that the veteran was 
diagnosed with irritable bowel syndrome by a VA examiner in 
June 2007.  Irritable bowel syndrome is listed as a 
"qualifying chronic disability" resulting from a medically 
unexplained chronic multi symptom illness under 38 C.F.R. § 
3.317(a)(2)(i) for those who served in the Persian Gulf.  
Given the veteran's credible complaints regarding diarrhea 
for many years, his irritable bowel syndrome clearly has 
exhibited intermittent periods of improvement and worsening 
for over six months and is manifest to a degree of 10 
percent.  See 38 C.F.R. § 3.317(a)(1)(i), (a)(4).  Although 
the VA examiner ultimately could not determine whether there 
was a nexus between his current irritable bowel syndrome and 
his military service, for diseases such as irritable bowel 
syndrome in Persian Gulf veterans, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service in order for service connection 
to be warranted.  Gutierrez, 19 Vet. App. at 8-9.  

Therefore, since the veteran here exhibits objective 
indications of a qualifying chronic disability (irritable 
bowel syndrome), manifest to a degree of 10 percent or more 
prior to December 31, 2011, service-connected compensation is 
warranted here.  See 38 C.F.R. § 3.317(a)(1).  Resolving any 
doubt in the veteran's favor, the Board concludes the 
evidence supports service connection for irritable bowel 
syndrome.  38 U.S.C.A. § 5107(b). 



ORDER

Service connection for irritable bowel syndrome (claimed as 
constipation and diarrhea) as a qualifying chronic disability 
under 38 C.F.R. 3.317 is granted.

REMAND

The veteran seeks entitlement to service connection for 
constipation and diarrhea; entitlement to service connection 
for depression; entitlement to service connection for blurred 
vision; entitlement to service connection for swelling of the 
neck; entitlement to service connection for swelling of the 
back; entitlement to service connection for chest pains; 
entitlement to service connection for breathing problems; 
entitlement to service connection for pain in the legs; 
entitlement to service connection for problems sleeping; 
entitlement to service connection for pain in the ankles; 
entitlement to service connection for cold and hot flashes; 
and entitlement to service connection for nausea and 
vomiting, all to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

A review of the claims folder reveals that subsequent to the 
previous Board remand, documents were associated with the 
claims folder revealing that the veteran was granted and 
receives Social Security Administration (SSA) disability 
insurance benefits.  However, the complete records regarding 
this grant of benefits, including medical records, have not 
been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the veteran's complete SSA record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA 
records prior to issuance of final decision, Board must seek 
to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This appeal must 
unfortunately be remanded to obtain the veteran's complete 
SSA record.

In June 2007, February 2008, and June 2008 the veteran was 
afforded VA Compensation and Pension (C&P) examinations in 
conjunction with his claims.  The examiners, in their reports 
did not provide a complete opinion on which symptoms and 
abnormal physical findings could be attributed to a known 
clinical diagnosis and which could not be attributed to a 
known clinical diagnosis.  In addition, the examiners did not 
render an opinion on whether the symptoms reflected objective 
indications of chronic disability.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claims.

Lastly, the Board notes that the veteran has submitted a 
statement of a friend discussing some of his symptoms; 
however, the statement does not discuss all of the symptoms 
for which the veteran seeks service connection.  The veteran 
should be provided with notice indicating that he may seek to 
submit further statements indicating the chronic nature of 
the symptoms for which he seeks service connection pursuant 
to 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  The RO should contact the veteran and 
request that he submit signed statements 
from persons having personal knowledge of 
his disabilities.  The veteran should be 
notified that statements from persons who 
knew the veteran during the Persian Gulf 
War or after separation from military 
service will be considered.  Each 
person's name and complete address must 
clearly be shown.  Each statement should 
describe what the person observed and 
mention specific dates and places.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his claimed conditions.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner is asked to state 
which symptoms and abnormal physical 
findings can be attributed to a known 
clinical diagnosis and that cannot be 
attributed to a known clinical diagnosis.  
For those symptoms and conditions that 
are not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability.  The examiner should express 
an opinion as to when such a symptom or 
condition initially manifested itself and 
whether it is to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six- month period).  
If a symptom can be attributed to a known 
disability the examiner should state 
whether it is at least as likely as not 
that the disability is related to or had 
its onset in service.  The rationale for 
all opinions expressed should be provided 
in a legible report.

4.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


